Citation Nr: 0431644	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for eczema (claimed as 
a dry skin condition).

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 RO rating decision which denied 
entitlement to service connection for a sinus condition, 
major depression, and eczema (claimed as a dry skin 
condition). 


FINDINGS OF FACT

1.  A sinus condition was not caused by any incident in 
service.

2.  Eczema (claimed as a dry skin condition) was not caused 
by any incident in service.

3.  Major depression was not caused by any incident in 
service.


CONCLUSIONS OF LAW

1.  A sinus condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  Eczema (claimed as a dry skin condition) was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).

3.  Major depression was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110,  5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on pre-induction 
examination in June 1972 the veteran reported a history of 
nervous trouble.  The doctor made a notation of "nerves - 
mild tension".  There were no abnormalities noted on 
clinical psychiatric evaluation.  Service medical records 
show no other complaints or findings of a psychiatric nature.  
Service medical records show that he was treated for a sore 
throat in service in September 1973 and for a upper 
respiratory infection in January 1973 and June 1973.  There 
were no complaints or findings of a sinus condition.  

Service medical records also show that in May 1973 the 
veteran complained of a knot in the right upper groin, which 
was thought to be a swollen lymph node.  During his follow-up 
appointment it was noted that the original nodule was still 
present and a second nodule was noted in the same skin fold.  
The nodules were surgically incised and drained.  The 
impression was early epidermal cysts.  In June 1973 he was 
given a profile for an epidermal cyst.  In August 1973 he 
complained of a knot in the upper groin area of the right 
leg, and examination showed a subcutaneous nodule attached to 
the skin of the scrotum near the site of the previous 
attempted excision.  There are no other notations, 
complaints, or findings related to the veteran's skin.  His 
separation examination was negative for any complaints or 
findings of a psychiatric, sinus, or skin condition.

On VA examination in November 1980 the veteran reported 
occasional nasal obstructions when he has a cold.  He did not 
complain of post nasal drip.  There were no complaints or 
findings related to a skin condition or psychiatric 
condition.  The diagnoses included parasinusitis, quiescent.

By September 1981 rating decision, the RO granted service 
connection for sebaceous cysts.

On VA examination in April 1989 the veteran reported having 
drainage from the ears and indicated that his earlobes broke 
open and run and he put Vaseline on them.  The diagnoses 
included dermatitis of the left earlobe.

VA treatment records dated from December 1998 to January 2003 
show that the veteran received treatment for dysthymia, 
history of major depressive disorder, chronic sinusitis, 
allergic rhinitis, retention cysts of the maxillary sinuses, 
and skin problems including eczema, dermatitis, tinea, acne, 
and seborrhea.  In a March 2000 treatment record it was noted 
that the veteran requested an opinion for dysthymia being 
service related and the VA physician noted that it was 
"highly unlikely" unless he had documentation of depression 
while in service.

In March 2004 the veteran testified at a hearing at the RO 
before a Decision Review Officer.  He testified that he had 
frequent cold and congestion in service, while stationed in 
Wertheim, Germany.  He did not think the records were 
accurately kept at that time because he remembered a certain 
time he went to the doctors and it was not noted in his 
service file.  He claimed there was a lot of dust during 
field maneuvers and that he was going to the dispensary 
because of a cold or congestion.  He claimed that was where 
his sinus problems started, but that there was inaccurate 
record keeping in which they marked his problem as a cold.  
He claimed he did not have problems with colds or respiratory 
problems before service.  He testified that after service he 
was first diagnosed with a sinus problem in the 1980s or 
1990s.  He claimed he complained about his colds so much that 
he was finally sent to a specialist and found out it was a 
sinus condition.  He indicated that no doctor, either VA or 
private, had linked his sinus condition to service.  With 
regard to his skin condition, the veteran claimed he had a 
shaving profile at one time during service because of a skin 
rash.  He claimed that when he was treated for cysts in 
service he was also treated for a skin rash of the face and 
head, but in the service records it was all referred to as 
the same and was annotated as "skin".  He testified that in 
service he was told he had dry skin and was told to use 
Vaseline.  He claimed he did not have dry skin before he went 
into service, but that his dry skin problems got worse and 
worse during service.  He testified that his dry skin was in 
the same area of the face and scalp today that it was during 
service.  He claimed his skin problems were worse in the 
winter than in the summer.  With regard to major depression, 
the veteran testified that he had no service records 
pertaining to that.  He essentially claimed his depression 
was due to all of his medical problems that had not been 
taken care of and had not been recognized by VA as occurring 
in service, when he knew they had occurred in service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

The record reflects that the veteran has a current sinus 
disability, including sinusitis and rhinitis, and maxillary 
cysts; a current psychiatric disability of major depression 
or dysthymia; and a current skin disability, variously 
diagnosed as eczema, dermatitis, seborrhea, tinea, and acne.  
In order to establish a claim of service connection, there 
would need to be evidence showing that each of the three 
claimed disabilities had an onset in service or were caused 
by service.  Service medical records show a complaint of 
nervous trouble on a pre-induction examination in June 1972, 
but there are no in-service complaints or findings of a 
psychiatric nature, including major depression.  There are 
also no complaints or findings related to a sinus condition 
or eczema.  

Although the veteran contends that his treatment for the 
sebaceous cysts in service included treatment for skin 
problems of his face and scalp, there is no indication of 
this in the service medical records.  He has also contended 
that he received treatment for his sinuses in service and for 
his skin problems while stationed in Wertheim, Germany in 
1973, however the service medical records appear to be 
complete and include consecutive treatment notations, 
including from 1973 when the veteran was stationed in 
Germany.  Thus, there is no evidence showing that a sinus 
condition, eczema, or major depression had an onset in 
service.  The Board also notes that with regard to the 
sebaceous cysts treatment in service, the RO granted service 
connection for such disability in 1981 and any associated 
skin problems would be included with that service-connected 
disability.  

With regard to whether there is a nexus between the veteran's 
current disabilities and service, the Board notes that post-
service medical records show that the veteran was diagnosed 
with parasinusitis, quiescent, on VA examination in 1980 and 
was diagnosed with left ear dermatitis on VA examination in 
1989.  The next chronological treatment records are dated in 
1998 and show he was treated at a VA facility for sinus 
problems and in 1999 he was treated for major depression.  
There are no other pertinent medical records dated prior to 
1998 that have been cited by the veteran.  Moreover, there is 
no medical opinion of record linking any current skin, sinus, 
or psychiatric disability to service.  Although the veteran 
has reported that his current disabilities are related to 
service, he is a layman and is not competent to make a 
medical diagnosis or to establish an etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran is, however, 
competent to testify as to symptoms such as dry skin or sinus 
pain during service and after service, but he is not 
competent to provide a medical nexus between these symptoms.  
Id.

The Board notes that in October 2004 informal hearing 
presentation, the veteran's representative requested a VA 
examination essentially pursuant to 38 C.F.R. § 3.159(c)(4).  
That regulation provides that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
contains (1) competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  
The Board notes, however, that there is no evidence, other 
than the veteran's contentions, to show that there was any 
event, injury, or disease  related to a current sinus, skin, 
or psychiatric condition.  Moreover, there is no evidence of 
record, other than the veteran's contentions, which show any 
association between an event, injury, or disease in service, 
and the current sinus, skin, or psychiatric condition.  The 
veteran has merely stated that his current skin and sinus 
symptoms are the same as those symptoms he had in service, 
nearly 30 years ago; this alone is not sufficient for a 
medical examination to be obtained.  Additionally, with 
regard to the psychiatric condition, the veteran essentially 
conceded at the RO hearing that there were no psychiatric 
problems in service; rather, he implied that his current 
psychiatric condition is related to post-service medical 
issues and post-service problems of trying to get service 
connection established for various medical issues.  Under 
those circumstances, there is no basis for obtaining a VA 
examination.  

Upon consideration of the foregoing, the Board finds that 
service connection for a sinus condition, eczema, and major 
depression is not warranted.  In reaching this decision the 
Board considered the doctrine of reasonable doubt.  However, 
since the fair preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim.  With regard to element (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in March 2001 that informed him, among other things, exactly 
what was needed evidentiary-wise  in order to establish 
entitlement to service connection for his claimed 
disabilities.  With regard to elements (2) and (3), the Board 
notes that the RO's March 2001 letter notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would obtain relevant records 
from any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
medical records, employment records, or records from other 
Federal agencies), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  He was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was necessary to make a decision on his 
claim.  

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim.  As a practical 
matter, however, he has been amply notified of the need to 
provide such evidence.  The RO's March 2001 letter, for 
instance, informed him of the evidence that was needed to 
substantiate his claim and asked him to let VA know about any 
evidence or information that he thought would support his 
claim.  Further, the RO issued him a statement of the case in 
November 2002 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1).  Given this correspondence, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 
(May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

With regard to records, the Board notes that VA has obtained 
all of the relevant identified by the veteran that pertain to 
his disabilities.  With regard to a VA examination, the Board 
notes that the veteran's representative in the informal 
hearing presentation indicated that the veteran had not been 
scheduled for a recent VA examination and that such an 
examination was required, essentially pursuant to 38 C.F.R. 
§ 3.159(C)(4).  As fully explained above, the Board finds 
that VA examinations are not warranted and are not necessary 
to make a decision on the claim.  Thus, the Board finds that 
the duty to assist has been fulfilled with respect to the 
veteran's claims.  


ORDER

Service connection for a sinus condition is denied.

Service connection for eczema (claimed as a dry skin 
condition) is denied.

Service connection for major depression is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



